Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Gold Reserve Inc. Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Gold Reserve Inc. Commission File Number: 001-31819 Date: December 15, 2008 NR-08-12 GOLD RESERVE RECEIVES UNSOLICITED OFFER FROM RUSORO MINING LTD AND ENGAGES FINANCIAL AND LEGAL ADVISORS Spokane, Washington December 15, 2008 Gold Reserve Inc. (TSX:GRZ  AMEX:GRZ) - Gold Reserve Inc. announced today that Rusoro Mining Ltd. (Rusoro) (CDNX:RML.V) has commenced an unsolicited offer (the Offer) to acquire all of the outstanding shares and equity units of Gold Reserve in consideration for three shares of Rusoro for each Gold Reserve share or equity unit. Gold Reserve has retained RBC Capital Markets and JP Morgan as financial advisors, and Fasken Martineau DuMoulin LLP and Baker & MacKenzie LLP as legal advisors in connection with the Offer. The Board together with its financial advisors and legal advisors will review the full terms of the Offer when they are received, and following that review the Board will make a recommendation that is in the best interests of shareholders. Gold Reserve urges shareholders to wait for its Board to make its recommendation to shareholders before making a decision with respect to the Offer. However, Gold Reserve recommends that all interested parties review the September 30, 2008 Managements Discussion and Analysis and interim financial statements of Rusoro Mining Ltd. These filings can be found at www.sedar.com under Rusoro Mining Ltd. On Friday, December 12, 2008, the Board of Directors received a non-binding proposal from Rusoro and received calls from representatives of Rusoros legal counsel and its financial advisor Endeavour Financial Corporation (TSX:EDV) (Endeavour) regarding the proposal. On Sunday, December 14, 2008, Gold Reserve sent letters to each of Rusoro and Endeavour expressing concerns about the role of Endeavour in Rusoros Offer. Endeavour also provides advisory services to Gold Reserve and has in depth knowledge of confidential and proprietary information about Gold Reserve. In the circumstances, Gold Reserve believes that the Offer cannot proceed and, together with its financial and legal advisors, is considering its options to protect shareholder interests. Gold Reserve Inc. is a Canadian company, which holds the rights to the Brisas gold/copper project and the Choco 5 gold exploration property in Bolivar State, Venezuela. For the Companys periodic TSX (SEDAR) or SEC (Edgar) filings please visit our website at www.goldreserveinc.com under the Investor Relations section. Certain statements included herein may constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995.
